DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 3/31/2022 and 5/25/2021 have been considered by the examiner.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 18, 20, and 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2021/0176881 A1).

Regarding claim 1, Lin discloses an extension kit comprising: 
a case (Fig. 4 element 21) having an interior space which extends in a first direction (as shown in Fig. 4); 
a locking lever (Fig. 3 element 20) including a lever portion (Fig. 4 inclusive of elements associated with element 23) which is rotatable (as discussed in Paragraph [0015]) about a first rotation axis (as shown Fig. 4 wherein the rotation axis is the longitudinal axis of element 24) extending in a second direction intersecting the first direction (as shown in Fig. 4), a plate portion (Fig. 4 from reference character 231 leader to reference character 232 leader) which extends from the lever portion and which is exposed at the case (as shown in Fig. 1), an arm portion (Fig. 4 at reference character leader 23) which extends in the second direction from the plate portion (as shown in Fig. 4), and a first locking portion (Fig. 4 element 232) which protrudes from the arm portion (as shown in Fig. 4); and 
a first elastic member (Fig. 4 element 28) in the interior space of the case (as shown in Fig. 4), the first elastic member configured to elastically connect the case and the locking lever in the interior space of the case (as discussed in Paragraph [0024).

Regarding claim 2, Lin discloses the kit as set forth in claim 1 and further wherein the case includes a protruding pin protruding from a surface thereof (Fig. 1 element 1), and the first locking portion is disposed in a position corresponding to the protruding pin (as shown in Fig. 6 wherein element 1 is understood to correspond with element 232).

Regarding claim 4, Lin discloses the kit as set forth in claim 1 above and further wherein the case has a pinhole (Fig. 4 element 2111) extending in the second direction (as shown in Fig. 4), the lever portion has a lever hole (Fig. 4 element 222) extending in the second direction (as shown in Fig. 4), and the first elastic member includes a fixing pin (Fig. 4 element 24) which extends in the second direction in the interior space and which is inserted into the pinhole and the lever hole (as shown in Fig. 6 and discussed in Paragraphs [0016] and [0021]), and a spring which is wound around the fixing pin (as shown in Fig. 6).

Regarding claim 5, Lin discloses the kit as set forth in claim 1 above and further wherein the plate portion extends from a first side of the arm portion, and the first locking portion extends from a second side of the arm portion opposite the first side (as shown in Fig. 4 wherein the plate is substantially extended from the right side of arm element 23 and the first locking portion is extended from the left side of arm element 23).

Regarding claim 6, Lin discloses the kit as set forth in claim 1 above and further wherein the plate portion, the arm portion, and the first locking portion are disposed to be coplanar with each other (as shown between figs. 4 and 6 wherein the lower portion of arm element 23 is substantially coplanar with an upper edge of the plate and first locking portion, as visible in Fig. 6).

Regarding claim 7, Lin discloses the kit as set forth in claim 1 above and further wherein the locking lever further includes a second locking portion which protrudes from the arm portion and is spaced apart from the first locking portion in the second direction (as shown in Fig. 1 wherein two instances of element 1 are visible, and wherein element 1 is understood to correspond with the first locking portion).

Regarding claim 18, Lin discloses a storage device assembly comprising: 
a storage device (Fig. 1) which includes an enclosure (Fig. 1 element 2) having a fixing hole (Fig. 4 element 213) and containing a memory module (Fig. 4 element 30) in the enclosure (as shown in Fig. 4); and 
an extension kit (Fig. 3 element 20 as additionally described in the Specification) configured to be mounted to or dismounted from the enclosure (as shown as mounted in Fig. 5), wherein the extension kit includes: 
a case (Fig. 4 element 21) having an interior space which extends in a first direction (as shown in Fig. 4 wherein the first direction is interpreted to be the long axis of element 21) and a protruding pin (Fig. 4 element 232) which is configured to be inserted into the fixing hole (as shown in Fig. 1); 
a locking lever (Inclusive of element 23 and related elements) including a lever portion (Fig. 4 element 23) which is rotatable about a first rotation axis (wherein the longitudinal axis of element 24 is the first rotation axis) extending in a second direction intersecting the first direction (as shown in Fig. 4), a plate portion (Fig. 4 element 22) which extends from the lever portion and which is exposed at an upper surface of the case (as shown in Fig. 1), an arm portion which extends in the second direction from the plate portion (Fig. 4 element 25), and a locking portion (Fig. 4 portion of element 23 connecting element 232 to element 25) which protrudes from the arm portion and which is disposed at a position corresponding to the fixing hole (as shown in Fig. 1); 
a first elastic member (Fig. 4 element 28) in the interior space of the case (as shown in Fig. 4), the first elastic member configured to elastically connect the case and the locking lever in the interior space of the case (as discussed in Paragraph [0024); 
a handle (Fig. 4 element 233) which is supported by the case to be rotatable (as discussed in Paragraph 0023]); and 
a handle locker (Fig 4 portion of element 23 connecting element 233 to element 25) which is supported by the case to be rotatable and which is configured to be coupled to the handle (as shown in Fig. 4).

Regarding claim 20, Lin discloses the assembly as set forth in claim 18 above and further wherein the fixing hole and the protruding pin each extend in a third direction intersecting the first direction and the second direction (as shown in Figs. 1 and 4 wherein the third direction is perpendicular to the top surface of element 30).

Regarding claim 22, Lin discloses the assembly as set forth in claim 18 above and further wherein the enclosure further includes a guide groove (Fig. 4 elements 212 and 221) extending in the first direction (as shown in Fig. 4), and the case further includes a guide pin (Fig. 4 elements 27) protruding in the first direction (as shown in Fig. 4 wherein the two elements 27 extend in the first direction) and configured to be inserted into the guide groove (as discussed in Paragraph [0017]).

Regarding claim 23, Lin discloses the assembly as set forth in claim 18 above and further wherein the locking lever includes a protrusion protruding from the locking portion toward the protruding pin (Fig. 4 portion of element 23 between elements 231 and 232 on which element 232 is located).

Regarding claim 24, Lin discloses the assembly as set forth in claim 18 above and further wherein the plate portion includes a first sub-plate portion (Fig. 4 portion of element 22 in which slot element 221 is disposed) having a first width (as shown in Fig. 4 as full width of element 22), and a second sub-plate portion (Fig. 4 element 223) that connects the lever portion and the first sub-plate portion (as discussed in Paragraph [0019]) and that has a second width smaller than the first width (as shown in Fig. 4).


Claim(s) 11-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 10,261,554 B1), hereafter Lin ‘554.

Regarding claim 11, Lin ‘554 discloses a storage device assembly comprising: 
a storage device (Fig. 2 element 3) having a fixing hole (Fig. 2 element 35); and 
an extension kit configured to be mounted to and dismounted from the storage device (as discussed in Column 3 lines 12-20), 
wherein the extension kit includes: 
a case (Fig. 2 element 11) having a front surface facing the storage device (wherein the right hand side of element 11 is interpreted as the front surface) and a rear surface opposite to the front surface (as shown in Fig. 2); 
a locking lever (Fig. 3 elements 142, 143, and 144) including a lever portion (Fig. 3 element 142) which is supported by the case to be rotatable (as shown as rotatable between Figs. 6 and 7), and a locking portion (Fig. 3 element 143) which extends from the lever portion (as shown in Fig. 3) and is disposed above the fixing hole in a configuration in which the extension kit is mounted to the storage device (as shown in Fig. 6 wherein the figure is understood to be a view from above and element 143 is shown to superimpose above other elements positioned above the fixing hole element 35); and 
a handle (Fig. 3 element 14) including a first rotation portion (Fig. 6 element 146) which is supported by the case to be rotatable (as shown as rotatable between Figs. 6 and 7), and a first support portion (Fig. 6 portion of element 14 between elements 146 and 147) which extends from the first rotation portion and which is disposed at the rear surface of the case (as shown in Fig. 6).

Regarding claim 12, Lin ‘554 discloses the device as set forth in claim 11 above and further wherein the fixing hole includes a through-hole portion having a first inner diameter and an expansion hole portion having a second inner diameter greater than the first inner diameter (as shown in Annotated Fig. 2).

Regarding claim 13, Lin ‘554 discloses the device as set forth in claim 12 above and further wherein the expansion hole portion extends to a side of the storage device that faces the extension kit (as shown in Annotated Fig. 2).

Regarding claim 14, Lin ‘554 discloses the device as set forth in claim 11 above and further wherein the storage device and the extension kit are disposed in a first direction (as shown in Fig. 2 wherein the direction is interpreted to be the long axis of the extension kit case), and the lever portion is elastically rotatable about a first rotation axis extending in a second direction intersecting the first direction (as shown in Figs. 2 and 6-7 wherein the axis is understood to be perpendicular to the plane of element 111 in Fig. 2).


    PNG
    media_image1.png
    471
    687
    media_image1.png
    Greyscale


Regarding claim 16, Lin ‘554 discloses the device as set forth in claim 11 above and further wherein the extension kit further includes a handle locker (Fig. 6 element 21) including a second rotation portion (Fig. 6 element 148) which is supported by the case to be rotatable and which is spaced apart from the first rotation portion (as shown between Figs. 6 and 7), and a second support portion (Figs. 2 and 6 element 13) disposed at the rear surface of the case and configured to be coupled to the first support portion (as shown in Fig. 2 and discussed in Column 3 lines 28-47).

Regarding claim 17, Lin ‘554 discloses the device as set forth in claim 11 above and further comprising an optical cable (Fig. 3 element 17) connected to the storage device in the case (as discussed in Column 5 lines 5-12).


Claim(s) 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yashiro et al. (US 2007/0202732 A1).

Regarding claim 25, Yashiro discloses a storage device comprising: 
a memory module (as described in Paragraph [0010]); and 
an enclosure (Fig. 2 element 8) which includes an upper plate covering an upper surface of the memory module (as shown in Annotated Fig. 2), and a first sidewall and a second sidewall respectively covering both sides of the memory module (as shown in Annotated Fig. 2), 
wherein the upper plate includes a first long side and a second long side respectively extending in a first direction and facing each other (as shown in Annotated Fig. 2), and a first short side and a second short side respectively extending in a second direction intersecting the first direction and facing each other (as shown in Annotated Fig. 2), the upper plate includes an extension part which extends in the first direction farther than one end of the first sidewall and one end of the second sidewall and includes the first short side (as shown in Annotated Fig. 2), the extension part includes a fixing hole (Fig. 9 elements 84 and 84a) penetrating the extension part in a third direction intersecting the first direction and the second direction (as shown in Annotated Fig. 2 and Fig. 9), the fixing hole includes a through-hole portion (Fig. 9 element 84a) extending in the third direction, and expansion hole portion (Fig. 9 element 84) connected to the through-hole portion in the third direction, the expansion hole portion is opened to the first short side of the upper plate (as shown in Annotated Fig. 2).

Regarding claim 26, Yashiro discloses the device as set forth in claim 25 above and further wherein in the second direction, a first inner diameter of the through-hole portion is smaller than a second inner diameter of the expansion hole portion (as shown in Annotated Fig. 2).

Regarding claim 27, Yashiro discloses the device as set forth in claim 26 above and further wherein in the second direction, a width of the expansion hole portion opened toward the first short side of the upper plate is the same as the second inner diameter of the expansion hole portion (as shown in Annotated Fig. 2).

Regarding claim 28, Yashiro discloses the device as set forth in claim 25 above and further wherein at a boundary between the through- hole portion and the expansion hole portion, the expansion hole portion includes a bottom surface intersecting the third direction (as shown in Annotated Fig. 2 and Fig. 9).


    PNG
    media_image2.png
    555
    697
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 18 above, and further in view of Lin (US 10,261,554 B1) hereinafter Lin ‘554.

Regarding claim 19, Lin discloses the assembly as set forth in claim 18 above.
Lin does not expressly disclose further comprising an optical cable extending in the first direction in the interior space of the case.
Lin ‘554 teaches a storage device assembly which further comprises an optical cable (Fig. 3 element 17 and as discussed in Column 5 lines 5-12) extending in a first direction in the interior space of a case.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an optical cable such as that taught by Lin ‘554 in the assembly of Lin in order to provide a means of transmitting activity lighting from the memory module to the exterior of the assembly as is conventional in the art.


Allowable Subject Matter

Claims 3, 8-10, 15, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1, a combination of limitations that includes wherein, as the lever portion rotates about the first rotation axis, the first locking portion comes into contact with the protruding pin.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1, a combination of limitations that includes a handle including a first rotation portion which is rotatable about a second rotation axis extending in a third direction intersecting the first direction and the second direction, and a first support portion which extends from the first rotation portion; and a second elastic member in the interior space of the case, the second elastic member being configured to elastically connect the case and the first rotation portion in the interior space of the case.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 9-10, as depending from, and therefore encompassing all of the features and limitations of, objected claim 8, these claims are objected to for similar reasons.

Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 11 and 14, a combination of limitations that includes wherein the first rotation portion is elastically rotatable about a second rotation axis extending in a third direction intersecting the first direction and the second direction.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 18, a combination of limitations that includes wherein the handle is elastically rotatable around a second rotation axis extending in a third direction intersecting the first direction and the second direction, and the handle locker is elastically rotatable about a third rotation axis extending in the third direction and spaced apart from the second rotation axis.  None of the reference art of record discloses or renders obvious such a combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841